DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-17 have been examined.

Drawings
The drawings are objected to because they fail to include proper cross hatching for the various sectioned components (e.g. the seal member is indicated as a metal material).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 9: “the first groove entrance” should be changed to --a first groove entrance--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertkorn (DE 20 2019 003 306 U1).

As to Claim 1, Hertkorn discloses a system (Fig 5) to seal a gap between a base shoe portion (12/14) and a panel (16), the base shoe portion including an inner side wall, the system comprising:
a first elongate groove formed in the base shoe inner side wall and including a first groove entrance (See Examiner's Figure 1);
a first elongate seal (46/48) adapted to extend from the base shoe inner side wall to the panel and including a first foot (52) adapted to be received into the first elongate groove (Fig 5);
wherein at least a portion of the first groove entrance is vertically accessible from directly above the first elongate groove (See Examiner's Figure 1).


Examiner’s Figure 1
[AltContent: textbox (Groove Entrance)][AltContent: textbox (Top Side)][AltContent: connector][AltContent: connector]
[AltContent: textbox (Bottom Side)][AltContent: textbox (Top wall)][AltContent: textbox (1st Groove)][AltContent: textbox (Lower Lip)][AltContent: textbox (2nd Groove)][AltContent: textbox (Upper Notch)]
    PNG
    media_image1.png
    132
    86
    media_image1.png
    Greyscale


As to Claim 2, Hertkorn discloses the system of claim 1 wherein the first elongate groove includes a top wall oriented at a downward acute angle with respect to the base shoe inner side wall (See Examiner's Figure 1).

As to Claim 3, Hertkorn discloses the system of claim 1 wherein the first elongate groove includes a top wall, the system further comprising:
an elongate upper notch formed in the top wall (See Examiner's Figure 1);
an elongate detent configured with the first foot and adapted to engage the elongate upper notch (Fig 5).

As to Claim 4, Hertkorn discloses the system of claim 1 further comprising:
a second elongate groove (28/30) formed in the base shoe inner side wall below the first groove entrance (See Examiner's Figure 1);
a second foot configured with the first elongate seal and adapted to be received into the second elongate groove (See Examiner's Figure 2).

Examiner's Figure 2
[AltContent: textbox (Glass Scraper Seal)][AltContent: textbox (Lower Notch)][AltContent: textbox (2nd Foot)][AltContent: textbox (Detent)][AltContent: textbox (1st Foot)]
    PNG
    media_image2.png
    105
    67
    media_image2.png
    Greyscale


As to Claim 5, Hertkorn discloses the system of claim 1 wherein the first elongate seal includes a bottom side adapted to extend from the base shoe inner side wall to the panel at a downward acute angle with respect to the base shoe inner side wall (See Examiner's Figure 1).

As to Claim 6, Hertkorn discloses the system of claim 1 further comprising:
a lower lip formed in the inner side wall at an intersection of the inner side wall and the first groove entrance (See Examiner's Figure 1);
a lower notch (See Examiner's Figure 2) formed below the first foot in the first elongate seal;
wherein the lower notch is adapted to engage the lower lip (Fig 5).

As to Claim 7, Hertkorn discloses the system of claim 1 wherein the base shoe portion includes a top side, the system further comprising:
an upper lip (48) configured with the first elongate seal and extending from the first elongate seal towards the top side (Fig 5);
wherein the upper lip is adapted to overlap at least a portion of the top side (Fig 5).

As to Claim 8, Hertkorn discloses the system of claim 1 further comprising:
a glass scraper seal configured with the first elongate seal and adapted to engage the panel (See Examiner's Figure 2).

As to Claim 9, Hertkorn discloses a system to seal a gap between a base shoe portion and a panel, the base shoe portion including an inner side wall at a first position in a horizontal plane and a top side, the system comprising:
a first elongate groove formed at an intersection of the base shoe inner side wall and the base shoe top side (See Examiner's Figure 1);
a first elongate seal adapted to extend from the base shoe inner side wall to the panel and including a first foot adapted to be received into the first elongate groove (See Examiner's Figure 1);
wherein the top side terminates at a second position in the horizontal plane laterally offset from the first position in a direction away from the panel (See Examiner's Figure 1).

As to Claim 10, Hertkorn discloses the system of claim 9 wherein the first elongate groove includes a first groove entrance, and wherein at least a portion of the first groove entrance is vertically accessible from directly above the first elongate groove (See Examiner's Figure 1).

As to Claim 11, Hertkorn discloses the system of claim 9 wherein the first elongate groove includes a top wall oriented at a downward acute angle with respect to the base shoe inner side wall (See Examiner's Figure 1).

As to Claim 12, Hertkorn discloses the system of claim 9 wherein the first elongate groove includes a top wall, the system further comprising:
an elongate upper notch formed in the top wall See Examiner's Figure 1 ();
an elongate detent configured with the first foot and adapted to engage the elongate upper notch (See Examiner's Figure 2).

As to Claim 13, Hertkorn discloses the system of claim 9 further comprising:
a second elongate groove formed in the base shoe inner side wall below the first groove (See Examiner's Figure 1);
a second foot configured with the first elongate seal and adapted to be received into the second elongate groove (See Examiner's Figure 2).

As to Claim 14, Hertkorn discloses the system of claim 9 wherein the first elongate seal includes a bottom side adapted to extend from the base shoe inner side wall to the panel at a downward acute angle with respect to the base shoe inner side wall (See Examiner's Figure 1).

As to Claim 15, Hertkorn discloses the system of claim 9 wherein the first groove includes a first groove entrance, the system further comprising:
a lower lip formed in the inner side wall at an intersection of the inner side wall and the first groove entrance (See Examiner's Figure 1);
a lower notch formed below the first foot in the first elongate seal (See Examiner's Figure 2);
wherein the lower notch is adapted to engage the lower lip (Fig 5).

As to Claim 16, Hertkorn discloses the system of claim 9 further comprising:
an upper lip configured with the first elongate seal and extending from the first elongate seal towards the top side (See Examiner's Figure 2);
wherein the upper lip is adapted to overlap at least a portion of the top side (Fig 5).

As to Claim 17, Hertkorn discloses the system of claim 9 further comprising:
a glass scraper seal configured with the first elongate seal and adapted to engage the panel (See Examiner's Figure 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 102019005576 and EP 3617419 disclose similar glass railing sealing systems having a seal member insertable from a top side of the based shoe and having similar securement features (e.g. notches, detents, grooves, etc.) to those instantly claimed.
DE 202019000149, US Patent Application Publication 2018/0112434, and US Patent 1087627 all show similar railing systems having a seal member inserted into a groove. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/4/2022